                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                           Civil Action No. 3:20-cv-648-FDW-DSC

SECURITY FIRST BANK,

                                 Plaintiff,

              vs.

IF ARMOR INTERNATIONAL LLC,

                               Defendant.


                                CONSENT PROTECTIVE ORDER

       This matter is before the Court pursuant to the parties’ Joint Motion for Consent

Protective Order, made pursuant to Fed. R. Civ. P. 26 and Local Civil Rule 6.1. The Court finds

that there is good cause for the entry of a protective order in the following form in order to

facilitate discovery and provide protection for trade secret and other confidential research,

development, and commercial information belonging to the parties to this action or to non-parties

who may be required to produce information in connection with this action:

       1.     Designating Information as Confidential Information. Any person who claims

an interest in information produced or disclosed in the course of this action, whether in a

document (as the term “document” is defined by Fed. R. Civ. P. 34) or through deposition

testimony, and who reasonably and in good faith believes that the information constitutes a trade

secret, other confidential research, development, or commercial information, or personally

identifying information, may designate the information, in whole or in part, as confidential for

protection under this Protective Order (“Protected Information”). There shall be two categories

of Protected Information under this Protective Order: Confidential Information (“Confidential

Information”) and Attorneys’ Eyes Only Information (“Attorneys’ Eyes Only Information”).
Information shall not be considered Protected Information for purposes of this Protective Order

unless the information is designated as either Confidential Information or Attorneys’ Eyes Only

Information in accordance with this Protective Order.

              (a)     Documents. To designate a document as Confidential Information, the

       designating person must ensure that the word “CONFIDENTIAL” appears prominently

       on each page of a document, or those pages or portions of the document intended to be so

       designated, in a manner that will not interfere with the document’s legibility.          To

       designate a document as Attorneys’ Eyes Only Information, the designating person must

       ensure that the phrase “RESTRICTED—ATTORNEYS’ EYES ONLY” appears

       prominently on each page of a document, or those pages or portions of the document

       intended to be so designated, in a manner that will not interfere with the document’s

       legibility. Provided, that if a document is produced in its native format and as a result,

       the word “CONFIDENTIAL” or the phrase “RESTRICTED-ATTORNEYS’ EYES

       ONLY” cannot be easily affixed (or cannot be affixed at all) to the document in that

       format, the designating person may designate the document as Confidential Information

       or Attorneys’ Eyes Only Information by providing some other reasonable form of notice

       of the designation at the time the document is produced.

              (b)     Deposition Testimony. Any person may designate deposition testimony

       as Confidential Information or Attorneys’ Eyes Only Information either (i) by indicating

       on the record at the deposition that all or some part(s) of the deposition is/are subject to

       the designation or (ii) by providing written notice to all parties within thirty days of the

       preparation of the deposition transcript that all of the deposition is being designated as

       Confidential Information or Attorneys’ Eyes Only Information or that parts of the



                                                2
       deposition specifically identified in the notice are being designated as Confidential

       Information or Attorneys’ Eyes Only Information. Every deposition transcript shall be

       treated as if all of the transcript had been designated as Attorneys’ Eyes Only Information

       until at least thirty days after the deposition transcript is prepared.      Access to the

       deposition transcript shall be limited in accordance with the terms of this Protective

       Order.

       2.       Non-Disclosure of Protected Information.           Except as authorized by this

Protective Order, by the written consent of the person (or counsel to such person) who produced

information in this litigation and properly designated it as Protected Information, or pursuant to a

subsequent Order of this Court, neither information designated as Protected Information nor the

substance, essence, or a summary of the Protected Information shall be disclosed to any person.

Anyone who receives Protected Information must ensure that the information is stored at a

location and in a manner that ensures that access to the information is limited to the persons

authorized by this Protective Order to receive it.

       3.       Permissible Use of Protected Information. Except as otherwise authorized by

this Protective Order, Protected Information may be used only for prosecuting, defending, or

attempting to settle this litigation and for no other purpose whatsoever. Any person to whom

Protected Information is disclosed shall not use or disclose the Protected Information except as

permitted by this Protective Order. Provided, nothing in this Protective Order shall prevent a

person who produced Protected Information in this litigation from using that information

however he, she, or it chooses or disclosing that information to whomever he, she, or it chooses.




                                                 3
4.   Permissible Disclosures of Confidential Information.

     (a)   Information designated as Confidential Information may be disclosed to

           only the following persons:

           (1)    The Court and officials involved in this case, including, but not

                  limited to, court reporters and persons operating video recording

                  equipment at depositions;

           (2)    The parties’ respective in-house and outside counsel, including

                  their partners, associates, paralegals, secretaries, and clerical and

                  support personnel working with or under the supervision of

                  counsel, to the extent reasonably necessary to render professional

                  services in this action;

           (3)    A party, or an officer, director, partner, member, associate, or

                  employee of a party deemed necessary by counsel to aid in the

                  prosecution, defense, or settlement of this action;

           (4)    Persons who were the authors of a document containing the

                  Confidential Information or who received the document before this

                  action was filed;

           (5)    Any person designated by the Court in the interest of justice, upon

                  such terms as the Court may deem proper; and

           (6)    The following additional persons:

                  a.      Experts or consultants, together with their clerical staff,

                          who are retained by an attorney of record in this lawsuit for

                          the purpose of consulting or testifying in this lawsuit, and



                                      4
                          who do not have any affiliation with any party to the

                          litigation or any interest in the litigation except for their

                          status as a retained expert or consultant;

                  b.      Non-party witnesses, to the extent reasonably necessary to

                          interview or examine such witnesses;

                  c.      Employees of third-party contractors engaged by and

                          working under the supervision of the parties’ outside

                          counsel, to the extent reasonably necessary to render

                          professional services in this action;

                  d.      Any mediator whom the parties jointly select to mediate

                          this case; and

                  e.      Any other person to whom the parties all agree in writing

                          the Confidential Information may be disclosed.

     (b)   Prior to receiving any Confidential Information, each person described in

           the provisions of subparagraph 4(a)(6) above shall be provided a copy of

           this Order and shall execute an undertaking in the form of Exhibit A, an

           executed copy of which shall be maintained by the lawyer who makes the

           disclosure.

5.   Permissible Disclosures of Attorneys’ Eyes Only Information.

     (a)   Information designated as Attorneys’ Eyes Only Information may be

           disclosed to only the following persons:




                                     5
(1)   The Court and officials involved in this case, including, but not

      limited to, court reporters and persons operating video recording

      equipment at depositions;

(2)   The parties’ respective outside counsel, including their partners,

      associates, paralegals, secretaries, and clerical and support

      personnel working with or under the supervision of counsel, to the

      extent reasonably necessary to render professional services in this

      action;

(3)   Persons who were the authors of a document containing the

      Attorneys’ Eyes Only Information or who received the document

      before this action was filed;

(4)   Any person designated by the Court in the interest of justice, upon

      such terms as the Court may deem proper;

(5)   The parties’ respective in-house counsel; and

(6)   The following additional persons:

      a.        Experts or consultants, together with their clerical staff,

                who are retained by an attorney of record in this lawsuit for

                the purpose of consulting or testifying in this lawsuit, and

                who do not have any affiliation with any party to the

                litigation or any interest in the litigation except for their

                status as retained experts or consultants; and

      b.        Any other person to whom the parties all agree in writing

                the Attorneys’ Eyes Only Information may be disclosed.



                          6
               (b)     Prior to receiving any Attorneys’ Eyes Only Information, each person

                       described in the provisions of subparagraph 5(a)(6) above shall be

                       provided a copy of this Order and shall execute an undertaking in the form

                       of Exhibit A, an executed copy of which shall be maintained by the lawyer

                       who makes the disclosure.

       6.      Challenges to Protected-Information Status. Parties shall not be obliged to

challenge the propriety of a designation of information as Protected Information—whether the

information is designated as Confidential Information or Attorneys’ Eyes Only Information—at

the time the designation is made and a failure to do so at that time shall not preclude a later

challenge to the designation. In the event any party disputes the designation of any information

as Protected Information, the party shall first attempt to resolve the dispute in good faith on an

informal basis with the person (or counsel for the person) who designated the information as

Protected Information. If the dispute cannot be resolved in that manner, any person may seek

appropriate relief from this Court. The person asserting confidentiality shall have a reasonable

opportunity to be heard and shall have the burden of proving the information should be treated as

Protected Information.       The information will remain confidential in accordance with its

designation until the Court rules on the dispute over the designation.

       7.      Filing Protected Information.

               (a)     If any person wishes to file one or more documents or portions of

                       documents under seal, then that person shall comply with Local Civil Rule

                       6.1’s requirements for doing so.

               (b)     (1)     If any person (a “Filer”) seeks to file one or more documents or

                               portions of documents that have been designated as Protected



                                                 7
                              Information by some other person, then the Filer shall first confer

                              with the person who designated the information as Protected

                              Information (or if the person is represented by counsel, the

                              person’s counsel) about how the information should be filed.

                      (2)     If the person who designated the information as Protected

                              Information desires that the materials be filed under seal, then the

                              Filer shall file a redacted version of the document(s) on the Court’s

                              docket and separately file an unredacted version of the

                              document(s) under seal, along with a notice to the Court explaining

                              why the documents are being filed under seal and a reference to

                              this Protective Order.

                      (3)     The Filer shall serve the person who designated the document(s) as

                              Protected Information with a notice that the documents have been

                              filed under seal.

                      (4)     Any person who wishes that the Protected Information remain

                              under seal must, within fourteen days of the filing of the

                              documents containing or consisting of the Protected Information,

                              file a motion to seal that complies with Local Civil Rule 6.1(c).

                              The document(s) shall remain under seal until the Court rules on

                              the motion to seal.

       8.      Inadvertent Production.       If any person inadvertently produces or discloses

information without first designating the information as Protected Information under this

Protective Order, the inadvertent production shall not operate as a waiver of the person’s ability



                                                  8
to assert later that the inadvertently produced information is in fact protected and should

thereafter be treated as such, subject to the provisions of paragraph 6 of this Protective Order.

       9.      Requests from Non-Parties. Any person receiving Protected Information who

receives a subpoena, request for production, or order issued in any other litigation, proceeding, or

investigation that compels disclosure of that Protected Information must: (a) promptly provide a

copy of the subpoena, request, or order to the person who designated the information as

Protected Information, (b) promptly notify in writing the person who caused the subpoena,

request, or order to issue in the other litigation, proceeding, or investigation that some or all of

the material covered by the subpoena, request, or order is subject to this Protective Order, and (c)

cooperate with respect to all reasonable procedures sought to be pursued by the designating

person whose Protected Information may be affected. If the designating person makes a timely

motion, objection, or other application for relief from the subpoena, request, or order in the

appropriate forum, the person subject to the subpoena, request, or order shall not produce or

disclose the requested Protected Information without consent of the designating person or until

ordered to do so by a court of competent jurisdiction.

       10.     Unauthorized Disclosure of Protected Information. If a person who receives

Protected Information learns that, by inadvertence or otherwise, he, she, or it has disclosed that

information in any circumstance not authorized by this Protective Order, he, she, or it must

immediately (a) notify the person who produced the information of the unauthorized disclosure,

(b) use his, her, or its best efforts to retrieve all unauthorized copies of the Protected Information,

(c) inform the person or persons to whom the unauthorized disclosures were made of all of the

terms of this Protective Order, and (d) request that such person or persons execute the

undertaking attached to this Protective Order as Exhibit A.



                                                  9
        11.     Protection for Non-Parties. Any non-party to this action from whom discovery

is sought may avail him-, her-, or itself of this Protective Order’s protections in the same manner

as a party to this action.

        12.     Discoverability of Information. Nothing in this Protective Order shall prevent

any party from discovering information, including Protected Information, in this lawsuit.

        13.     Treatment of Information at Hearings and Trial. This Court will rule on how

information designated as Protected Information will be treated at any hearing or trial.

        14.     Admissibility, Relevance, etc.        Nothing in this Protective Order shall be

construed as an agreement or admission by a person who has not designated certain information

as Protected Information that the information so designated by someone else is, in fact,

confidential. Nor shall anything in this Protective Order or the designation of information by

anyone as Protected Information be construed as an agreement or admission as to the

competency, relevance, admissibility, or materiality of anything designated as Protected

Information.

        15.     Modification Permitted. Nothing in this Protective Order shall prevent any

party from seeking modification of this Protective Order or from objecting to discovery that the

party believes is otherwise improper. In particular, nothing in this Protective Order shall be

deemed to preclude any party from seeking and obtaining, on an appropriate showing, additional

protection for any testimony, information, document, or thing as the party may consider

appropriate in the circumstances.

        16.     Final Disposition.

                (a)     All provisions of this Protective Order restricting the disclosure or use of

                        Protected Information shall continue to be binding after the conclusion of



                                                 10
      the litigation with respect to that Protected Information unless

      (i) otherwise agreed in writing by the person who designated that

      information as Protected Information or (ii) ordered by the Court. Neither

      the termination of this action nor the termination of the employment,

      engagement, or agency of any person who had access to any Protected

      Information shall relieve any person from the obligation of maintaining

      the confidentiality of the Protected Information or of complying with this

      Protective Order’s restrictions on the use of the Protected Information.

(b)   The Clerk of Court shall be permitted to return to counsel or destroy any

      sealed material at the end of this litigation.

(c)   Within forty-five days of the entry of final judgment, following any

      appeals, in this action or within forty-five days of the execution of a

      settlement agreement fully resolving this action, all persons other than the

      Clerk of Court who have received Protected Information shall return or

      destroy all materials containing Protected Information—including, but not

      limited to, all copies, excerpts, or extracts of the same. In the event

      materials have been destroyed, the recipient of the materials or his, her, or

      its counsel shall provide to the person who designated the information as

      Protected Information a written certification bearing the handwritten

      signature of the recipient or his, her, or its counsel certifying that all

      materials consisting of or containing the Protected Information provided to

      that recipient have been destroyed. Only one written certification will be




                                 11
         required for any law firm or other business to which Protected Information

         was provided.

SO ORDERED.




                                        Signed: May 21, 2021




                                 12
EXHIBIT A
                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                               Civil Action No. 3:20-cv-648

SECURITY FIRST BANK,

                                   Plaintiff,

               vs.

IF ARMOR INTERNATIONAL, LLC,

                                 Defendant.



       I have been provided with a copy of, and have read, the Consent Protective Order entered

in the lawsuit identified above and agree to be bound by the Consent Protective Order’s terms. I

understand that, except as specifically permitted by the Consent Protective Order, disclosure of

Confidential Information or Attorneys’ Eyes Only Information constitutes contempt of court, and

I consent to the Court’s exercise of personal jurisdiction over me so that the Court may enforce

the Consent Protective Order’s provisions against me, if necessary. I declare under penalty of

perjury that the foregoing is true and correct.



                                                   __________________________________
                                                   Signature


                                                   ___________________________________
                                                   Name [print]


                                                   ___________________________________
                                                   Date
